Citation Nr: 9906385	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  97-16 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether the claim for service connection for prostatitis, 
to include as secondary to herbicide exposure, is well 
grounded.  

2.  Whether the claim for service connection for a cervical 
spine disorder is well grounded.  

3.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

4.  Entitlement to an increased evaluation for duodenal 
ulcer, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 1996 from the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in part, evaluated the 
veteran's service connected PTSD as 30 percent disabling and 
his duodenal ulcer as 20 percent disabling.

This case also comes before the Board from a rating decision 
of May 1996 from the St. Petersburg, Florida RO which, in 
part, denied entitlement to service connection for 
prostatitis and a cervical spine disorder.

The Board notes that the veteran has raised a claim for 
entitlement to service connection for peripheral neuropathy, 
as due to inservice exposure to herbicides, in his Notice of 
Disagreement filed in June 1996.  He again expressed a desire 
to continue pursuing his claim for entitlement to service 
connection for peripheral neuropathy in July 1997.  This 
matter is referred to the RO for further development




REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1996).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where
indicated by the facts and circumstances of the individual 
case.  See Abernathy v. Principi, 3 Vet.App. 461 (1992); 
Roberts v. Derwinski, 2 Vet.App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991); Littke v. Derwinski, 1 
Vet.App. 90 (1990); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).

The veteran contends in essence, that he is entitled to 
service connection for a prostatitis, secondary to Agent 
Orange Exposure and, in the alternative, contends that he is 
entitled to service connection for prostatitis on a direct 
basis.  He further contends that he is also entitled to 
service connection for a cervical spine disorder.  He 
specifically alleges that he was treated for prostatitis 
inservice.  Finally, he contends that he is entitled to an 
increased evaluation for PTSD and for a duodenal ulcer. 

By rating decision of May 1972, the Lincoln, Nebraska RO 
granted service connection for a duodenal ulcer, and assigned 
a noncompensable evaluation thereto.  In December 1992, the 
St. Petersburg, Florida RO granted service connection for 
PTSD and assigned a 10 percent evaluation, and granted an 
increased evaluation to 10 percent for the veteran's ulcer.  
In February 1996, the St. Petersburg, Florida RO granted an 
increased evaluation to 30 percent for the veteran's PTSD and 
an increased evaluation to 20 percent for his ulcer.  Service 
connection for a cervical spine disorder was denied by the 
St. Petersburg, Florida RO in a May 1996 rating decision.

Upon review of the evidence, the Board finds that further 
development is warranted.  
The veteran's representative has pointed out that the 
veteran's service medical records are no longer associated 
with the claims file.  The representative also noted that the 
service medical records had apparently been associated with 
the claims file when the RO issued rating decisions in 1992 
and 1996.  The claims file is noted to have been transferred 
from St. Petersburg, Florida to Atlanta, Georgia in March 
1997.

Copies of service medical records, which remain associated 
with the service medical records reveal that the veteran 
sustained a whiplash injury to the neck in February 1972.  He 
had been treated nine times for hyper-extension injury to the 
cervical neck according to a March 1972 treatment note.  

The veteran underwent a series of VA examinations in January 
and February 1996.  These examinations did not address his 
orthopedic complaints relating to his cervical spine 
disorder.  An earlier VA examination conducted in October 
1992, did address orthopedic complaints relating to the 
thoracic spine, but not the cervical spine.  The veteran has 
submitted VA treatment notes showing treatment for cervical 
spine problems in 1996. 

Because the available service medical records show treatment 
for cervical spine problems inservice and VA medical records 
from 1996 through 1997 reveal treatment for cervical spine 
problems, remand is warranted to obtain all service medical 
records. 

Regarding the veteran's claim for entitlement to service 
connection for prostatitis, which has also been denied as not 
well grounded, the Board finds that the absence of service 
medical records in the claims file is especially problematic, 
in light of the veteran's March 1996 hearing testimony, 
wherein he testified that he was treated for urinary problems 
and given medicine for prostatitis around July 1968.  

While cancer of the prostate is a disease for which there is 
a rebuttable-lifetime presumption of service connection for 
those exposed to herbicides in Vietnam, under 38 C.F.R. 
§§ 3.307(a)(6)(ii) and (iii), 3.309(e) (1998), there is no 
such presumption for prostatitis.  However, service 
connection may still be claimed, and awarded, under the 
general principles of service connection for direct 
incurrence of disability.  See Combee v. Brown, 34 F.3d 1039, 
1040 (1995).  

VA treatment notes reveal that the veteran was diagnosed with 
prostatitis in June 1995, and underwent laser surgery to 
relieve the same in November 1996.  The rating decision of 
May 1996 stated that its reasons and bases for denial of 
service connection for prostatitis included there being no 
evidence of treatment inservice.  To the extent that the 
outcome of this claim may depend upon obtaining the service 
medical records, every effort should be made to locate these 
records and associate them with the claims file.  

While the duty to assist attaches only after a well-grounded 
claim is submitted, the standard for determining whether a 
well grounded has been submitted includes a review of all 
service medical records.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  
Thus, should the RO subsequently determine that these claims 
are well grounded, consideration should be given to 
conducting a VA examination to determine whether a nexus 
exists between current disability and disability during 
service. 


The report from the January 1996 VA examination for PTSD 
diagnosed the veteran with moderate to severe PTSD and 
assigned a Global Assessment of Functioning (GAF) of 60 for 
the examination and 60 for the past 12 months.  The Board 
notes that subsequent to this January 1996 examination, while 
the case was in appellate status, the VA criteria for 
evaluating psychiatric pathology was amended effective 
November 7, 1996.  See 61 Fed. Reg. 52695-52702 (October 8, 
1996), (codified at 38 C.F.R. §§ 4.125-4.130 (1998)).  These 
new criteria were applied in a May 1997 Hearing Officer's 
decision.  

However, the Board notes that three years has passed since 
the veteran has undergone a VA psychiatric examination.  It 
is necessary to obtain a more recent examination, in order to 
get a clear picture as to all current PTSD pathology.  
Moreover, in the interim, the veteran submitted VA treatment 
records from 1996 to 1998, which include entries for 
psychiatric complaints, which have not been reviewed by a VA 
examiner.  These include several letters from the Vet center 
from April 1996, February 1997 and June 1998, which outline 
the veteran's attendance in extensive therapy sessions and 
discuss the severity of his symptoms.  The most recent 
letter, dated in June 1998, described the veteran's 
employment as the only area of normal functioning and tenuous 
at best and noted his GAF to be in the 45-55 range.   

Regarding the veteran's claim for entitlement to an increased 
evaluation for duodenal ulcer, the Board notes that the most 
recent VA examination of the digestive system was conducted 
in February 1996.  It is necessary to obtain a more recent 
examination, in order to get a clear picture as to all 
current gastrointestinal pathology.  Moreover, the veteran 
submitted VA treatment records from 1996, which include 
entries for gastrointestinal complaints, which have not been 
reviewed by a VA examiner.  These include gastroenterology 
treatment notes from June 1996, showing treatment for 
symptoms suggestive of reflux, but no active duodenal ulcer, 
and recommending a return for treatment in three months.  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter the Court) has held that the fulfillment of the 
statutory duty to assist includes the conduct of a through 
and contemporaneous medical examination which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).

In view of the foregoing, further appellate consideration 
will be deferred and the case is REMANDED to the RO for the 
following actions:

1.  The St. Petersburg, Florida RO and 
the Atlanta, Georgia RO should make every 
effort to locate the veteran's service 
medical records and associate them with 
the claims file.  If these records are 
not obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the record.

2.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for any 
gastrointestinal disorder and for PTSD, 
not already associated with the claims 
file.  After securing the necessary 
release, the RO should obtain these 
records.  All pieces of correspondence, 
as well as any medical or treatment 
records obtained, should be made a part 
of the claims folder.  If private 
treatment is reported and those records 
are not obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

3.  Thereafter, and whether additional 
records are obtained or not, the veteran 
should be scheduled for a VA 
gastrointestinal examination to ascertain 
the severity of his duodenal ulcer 
disorder.  All indicated tests should be 
accomplished and all clinical findings 
and subjective complaints should be 
reported in detail.  The claims folder 
should be provided to the examiner prior 
to the examination.  In conducting the 
examination, the examiner should 
specifically describe any objective 
findings and subjective complaints, to 
include whether the symptoms are 
moderate, with episodes of recurring 
symptoms several times per year, or are 
more severe.  The examiner should 
specifically delineate any pathology 
found.  The examiner should present all 
findings and opinions and the reasons 
therefor, in a clear, comprehensive and 
legible manner on the examination report. 

4.  Thereafter, and whether additional 
records are obtained or not, the veteran 
should be scheduled for a VA psychiatric 
examination to ascertain the current 
nature and extent of the service-
connected PTSD.  All indicated tests 
should be accomplished and all clinical 
findings and subjective complaints should 
be reported in detail.  The claims folder 
and a copy of the new psychiatric rating 
criteria should be provided to the 
examiner prior to the examination.  After 
reviewing the claims folder and examining 
the veteran, the examiner should identify 
diagnostically all symptoms and clinical 
findings which are manifestations of the 
service-connected PTSD, and render an 
opinion for the record as to the degree 
to which those specific symptoms and 
findings affect the veteran's ability to 
establish and maintain effective and 
favorable relationships with people 
(social impairment), and the degree to 
which they affect his reliability, 
productivity, flexibility, and efficiency 
levels in performing occupational tasks 
(industrial impairment).  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  A Global 
Assessment of Functioning (GAF) score 
should also be determined and a full 
explanation of its meaning should be set 
out.

5.   After the above actions have been 
completed, the RO should readjudicate 
whether the claims for service connection 
for prostatitis and for a cervical spine 
disorder are well grounded.  The RO 
should also readjudicate the veteran's 
claims for an increased rating for a 
duodenal ulcer and for entitlement to an 
increased rating for PTSD, pursuant to 
the new and old rating schedule criteria 
with consideration of Karnas, supra.  

As indicated, if the claims for service 
connection for prostatitis and for a 
cervical spine disorder are adjudicated 
to be well grounded, the RO should ensure 
that the duty to assist is fulfilled 
(e.g., obtaining a VA examination to 
determine whether there is a medical 
nexus between current cervical spine 
disability or prostatitis and disability 
during military service).  

If any determination remains unfavorable 
to the veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  The veteran and 
his representative should be afforded the 
opportunity to respond thereto.

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purposes of this REMAND are to further
develop the record and to accord the veteran due process of 
law.  No action is required of the veteran until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 
	(CONTINUED ON NEXT PAGE)




(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 10 -


